Case: 5:20-cr-00128-DCR-MAS Doc #: 58 Filed: 01/21/21 Page: 1 of 12 - Page ID#: 293




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

   UNITED STATES OF AMERICA,                    )
                                                )
           Plaintiff,                           )         Criminal Action No. 5: 20-128-DCR
                                                )
   V.                                           )
                                                )
   RUBEN CORRALES,                              )           MEMORANDUM OPINION
                                                )               AND ORDER
           Defendant.                           )

                                    ***   ***       ***   ***

        This matter is pending for consideration of Defendant Ruben Corrales’ motion to

 revoke the United States Magistrate Judge’s order of detention pending trial. [Record No. 56]

 The motion will be denied because the factors outlined in 18 U.S.C. § 3142(g) weigh in favor

 of pretrial detention.

                                       I. Background

        Corrales is charged with conspiring with Defendant Ruben Molina and others to

 distribute 500 grams or more of a mixture or substance containing methamphetamine in

 violation of 21 U.S.C. § 846, and distributing 500 grams or more of a mixture or substance

 containing methamphetamine in violation of 21 U.S.C. § 841(a)(1). At his initial appearance,

 the United States moved to detain Corrales pending trial, as his charges trigger a presumption

 that no conditions of release would reasonably assure his appearance and the safety of others.

 See 18 U.S.C. § 3142(e)(3)(A).




                                             -1-
Case: 5:20-cr-00128-DCR-MAS Doc #: 58 Filed: 01/21/21 Page: 2 of 12 - Page ID#: 294




                        A. The November 19, 2020 Detention Hearing

        United States Magistrate Judge Matthew A. Stinnett held a detention hearing on

 November 19, 2020.1 Corrales’ 25-year-old fiancée, Karina Chao, testified during the hearing.

 Prior to Corrales’ November 11, 2020, arrest in Lexington, Kentucky, he lived with his aunt

 in Miami, Florida. But Chao indicated that, if released pending trial, Corrales would reside at

 her apartment in Miami, where she would supervise him and report any violations of his

 conditions of release. Chao further testified that she would arrange for his transportation to

 any hearings or other required appointments. Additionally, Chao reported that Corrales takes

 care of his disabled mother and father, 80-year-old grandmother, aunt, and three-year-old

 daughter.

        The United States presented the testimony of United States Probation Officer Brandy

 Warner, who prepared a bond report regarding Corrales’ risk of flight and danger to others if

 released pending trial. Warner’s investigation revealed that Corrales was arrested five times

 in Miami between 2015 and 2020. His previous charges include cocaine possession, cannabis

 possession, reckless driving, and strongarm robbery. However, it appears that the prosecutor

 abandoned the charges in most, if not all, of these cases and Corrales was not convicted of any

 crimes.

           Corrales advised Warner that he was previously employed as a security guard and a

 mover, but had not worked within the last year because of injuries sustained in a motorcycle

 accident. Warner recommended that Corrales be detained pending trial. Based on the nature

 of the instant offenses, she believed him to be a danger to the community. Further, because of


 1
         With the parties’ consent, Magistrate Judge Stinnett conducted a joint arraignment and
 detention hearing for Defendants Corrales and Molina.
                                              -2-
Case: 5:20-cr-00128-DCR-MAS Doc #: 58 Filed: 01/21/21 Page: 3 of 12 - Page ID#: 295




 he has no verifiable employment history or ties to this community, she believed he constituted

 a flight risk if released.

         The government also presented the testimony of Drug Enforcement Administration

 (“DEA”) Special Agent Jason Moore. On October 30, 2020, a cooperating source negotiated

 the purchase of two pounds of methamphetamine via text message from an individual using a

 cell phone number with a 786 prefix (“the 786 number”). Officers surveilling Defendant

 Molina’s residence in Lexington, Kentucky, observed a vehicle leaving Molina’s residence

 and traveling to the planned meeting location. A then-unidentified courier exited the vehicle

 and provided approximately five pounds of methamphetamine to the cooperating source.2

         Molina subsequently contacted the cooperating source asking for additional payment

 for the methamphetamine delivered on October 30, 2020. It was agreed that the cooperating

 source would pay Molina $1,000.00 on November 11, 2020. In the meantime, officers tracked

 the location of the 786 number. In the days leading up to November 10, 2020, the phone

 associated with the 786 number pinged in Miami, Florida; Orlando, Florida; Las Vegas,

 Nevada; Atlanta, Georgia; and back to Lexington, Kentucky. Special Agent Moore was at

 Bluegrass Airport in Lexington on November 10, 2020, and observed an individual believed

 to be Corrales disembarking a flight.

         On November 11, 2020, Molina and Corrales traveled to a predetermined meeting spot

 in Lexington where the cooperating source paid Molina $1,000.00. Agents subsequently

 stopped Molina’s vehicle and placed Molina and Corrales under arrest. In Corrales’ seat lay a


 2
         According to Moore, the cooperator thought he/she and Molina were negotiating the time
 the transaction would take place when Molina was actually negotiating the quantity of crystal
 methamphetamine to be delivered. The price of the crystal methamphetamine was $3,800.00 per
 pound.
                                             -3-
Case: 5:20-cr-00128-DCR-MAS Doc #: 58 Filed: 01/21/21 Page: 4 of 12 - Page ID#: 296




 cell phone, which rang when officers dialed the 786 number. Agents reviewed surveillance

 video from the October 30, 2020, transaction and identified Corrales as the courier who had

 delivered the methamphetamine to the cooperating source.

        Corrales agreed to speak to officers upon his arrest. He stated that he was in Lexington

 to attend the birthday party of a person he would not name. And when asked about his recent

 travels, he stated that he had come from Miami, but corrected himself and said that he had

 flown from Las Vegas the previous night. Corrales either could not or would not answer other

 questions including what time of day he arrived in Lexington; whether he had a telephone

 number; and whether he was carrying a telephone at the time of his arrest.

        The magistrate judge concluded that Corrales had produced sufficient evidence to

 overcome the presumption of detention with respect to both risk of flight and danger to the

 community. And while he believed that detention was not justified based on the defendant’s

 risk of nonappearance, he concluded that the United States offered clear and convincing

 evidence that Corrales poses a danger to another person or the community. Accordingly, he

 was ordered detained pending trial.

                              B. The January 15, 2021 Hearing

        Corrales filed a motion for revocation of the detention order, arguing that the magistrate

 judge relied on evidence not considered during the evidentiary hearing. Indeed, the magistrate

 judge indicated that he initially viewed the alleged conduct as a “single, isolated drug

 transaction” and was prepared to grant the defendant’s motion for release. However, after

 viewing “additional evidence in the record not raised at the detention hearing,” he determined

 that release was improper based on “considerable proof of Corrales’ close ties to prominent



                                               -4-
Case: 5:20-cr-00128-DCR-MAS Doc #: 58 Filed: 01/21/21 Page: 5 of 12 - Page ID#: 297




 drug traffickers (namely, his co-defendant) and his intimate, prolonged involvement in a large-

 scale drug scheme.”

        The United States opposed Corrales’ motion to revoke the detention order. It contended

 that it established that there were no conditions of release that would reasonably assure

 Corrales’ appearance at trial or assure the safety of others and the community.

        This undersigned held an evidentiary hearing on January 15, 2021, to allow the parties

 to present additional evidence and arguments regarding the defendant’s motion. Corrales

 sought to supplement the record by questioning Special Agent Moore concerning events not

 discussed during the November 19, 2020 hearing. Counsel for Corrales questioned Moore

 about an incident that occurred on January 19, 2020, which Moore described in the affidavit

 in support of the criminal complaint in this case.3 According to Moore, Defendant Molina

 called 9-1-1 when Corrales and two other individuals suffered illnesses related to suspected

 opiate exposure at Molina’s residence.4 First responders saw evidence of drug trafficking and

 called the Lexington Police Department narcotics enforcement unit.

        Corrales was described as conscious and alert when EMTs arrived, but lethargic and

 slightly disoriented.   He was treated for exposure but released when he refused to be

 transported to the emergency room for additional treatment. Packaging materials seized from

 the residence later tested positive for the presence of cocaine. No large quantities of cocaine

 were recovered at the location, but Moore was unaware if such substances “might have



 3
        Moore reported that he obtained information from Detective Brian Cobb of the Lexington
 Police Department, who executed the search warrant of Molina’s residence on January 19, 2020.
 4
        Molina lived at 3861 Ormesby Place in Lexington, Kentucky in January 2020. By October
 30, 2020, he had moved to 1168 Autumn Ridge Drive in Lexington.
                                              -5-
Case: 5:20-cr-00128-DCR-MAS Doc #: 58 Filed: 01/21/21 Page: 6 of 12 - Page ID#: 298




 disappeared before first responders arrived.” Moore additionally noted that the kitchen table

 appeared to have been recently wiped down. Moore theorized that the three individuals were

 exposed to fentanyl or some analog of the substance while repackaging controlled substances.

 While Molina and another individual were charged with drug trafficking in the Fayette County

 Circuit Court based on this incident, Corrales was not charged.

        Moore also elaborated on information provided by the cooperating source who

 participated in the controlled purchase of methamphetamine on October 30, 2020. In July

 2020, the cooperating source had identified Molina as his/her source of “pound quantities” of

 methamphetamine and “ounce quantities” of cocaine. The source advised officers that Molina

 frequently used runners to deliver drugs and retrieve money. Consistent with the January 2020

 incident, the source stated that Molina had recently been arrested following what he/she

 reported to be the overdose of three individuals at Molina’s residence after the three ingested

 fentanyl they mistook for cocaine. The source added that, after the overdoses, police located

 “edibles” in the house for which Molina and his brother were charged.

        Moore testified that, following the evidentiary hearing before the magistrate judge, he

 had additional relevant discussions with a cooperating witness. The cooperating witness, who

 is represented by counsel, described his/her familiarity with Molina and Corrales, and reported

 participating in drug transactions with the defendant. Based on information provided by the

 cooperating witness, Moore suggests that the indictment filed in this case may be expanded to

 include additional time periods. Additionally, the cooperating witness is prepared to testify in

 upcoming proceedings.

        Moore’s testimony also supports the conclusion that Corrales was not truthful about his

 prior trips to Kentucky. At the time of his arrest in November 2020, Corrales advised officers
                                              -6-
Case: 5:20-cr-00128-DCR-MAS Doc #: 58 Filed: 01/21/21 Page: 7 of 12 - Page ID#: 299




 that his most recent trip to Lexington was a year earlier. However, Moore obtained flight

 records showing that from the period of July 2020 to the date of arrest, Corrales flew to

 Lexington on three separate occasions. These records corroborate information provided by the

 cooperating source who had seen Corrales in Lexington on a “much more frequent basis than

 zero times in the past year.”

        Moore also repeated his prior testimony that Corrales was observed delivering

 methamphetamine to a cooperating source on October 30, 2020. The substance was recently

 tested at DEA’s Mid-Atlantic laboratory, where it weighed in excess of 2,000 grams and was

 revealed to be 93 percent pure methamphetamine. According to Moore, this is significant

 because any substance testing over 80 percent purity is considered crystal methamphetamine.

 Moore further testified that a seizure of this nature is significant in the Lexington community.

        Based on all evidence and information available to him at this time, Moore opined that

 the activity charged in this case is part of a “top tier” drug trafficking organization based upon

 the number of individuals involved, which includes kilogram amounts of cocaine and fentanyl

 and hundreds of pounds of marijuana. Thus, Moore maintains that Corrales is both a flight

 risk and a danger to the community.

                                    II. Standard of Review

        This Court reviews the magistrate judge’s order of detention de novo. See United States

 v. Neal, 2019 WL 5597297, at *1 (W.D. Ky. Oct. 30, 2019). Based on the defendant’s charges,

 there is a presumption that no condition or combination of conditions will reasonably assure

 his appearance and the safety of the community. See 18 U.S.C. § 3142(e)(3)(A). To rebut the

 presumption, the defendant must introduce “at least some evidence” that he poses neither a

 flight risk nor a risk of danger. United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). The
                                               -7-
Case: 5:20-cr-00128-DCR-MAS Doc #: 58 Filed: 01/21/21 Page: 8 of 12 - Page ID#: 300




 government maintains the burden of persuasion to show that no conditions of release can

 assure that the defendant will appear and to assure the safety of the community. Id.

         In determining whether the government has met its burden of persuasion, the Court

 considers:

        (1) the nature and circumstances of the offense charged, including whether the
        offense is a crime of violence, . . . or involves a minor victim or a controlled
        substance, firearm, explosive, or destructive device; (2) the weight of the
        evidence against the person; (3) the history and characteristics of the person,
        including—(A) the person’s character, physical and mental condition, family
        ties, employment, financial resources, length of residence in the community,
        community ties, past conduct, history relating to drug or alcohol abuse, criminal
        history, and record concerning appearance at court proceedings; and (B)
        whether, at the time of the current offense or arrest, the person was on probation,
        on parole, or on other release pending trial, sentencing, appeal, or completion of
        sentence for an offense under Federal, State, or local law; and (4) the nature and
        seriousness of the danger to any person or the community that would be posed
        by the person’s release.

 18 U.S.C. § 3142(g).

                                          III. Analysis

                                 A. Presumption of Detention

        The magistrate judge determined that Corrales presented “sufficient, credible evidence”

 to rebut the presumption of detention with respect to his risk of flight and danger to the

 community. In reaching this conclusion, the magistrate judge relied heavily on the testimony

 of Karina Chao, who stated that, if released pending trial, Corrales could live at her apartment

 in Miami. Chao testified that Corrales “diligently shares custody of his minor daughter” and

 “assists in caring for his parents, grandmother, and aunt, who live nearby in Miami.” However,

 despite Chao’s purported intimate knowledge of Corrales’ day-to-day activities, she could not

 explain why Corrales had visited Lexington in November 2020. And while Chao claimed she



                                               -8-
Case: 5:20-cr-00128-DCR-MAS Doc #: 58 Filed: 01/21/21 Page: 9 of 12 - Page ID#: 301




 would report any violations if Corrales were released, her relationship as his fiancée casts

 doubt upon that assertion.

        Unlike the magistrate judge, the undersigned is not persuaded that the defendant has

 overcome the presumption in favor of detention with respect to flight risk or danger to the

 community. However, even if he had, each of the factors outlined in 18 U.S.C. § 3142(g)

 supports detaining him pending trial.

                                     B. § 3142(g) Factors

        The nature and circumstances of the offenses alleged weigh in favor of denying the

 pending motion to revoke the detention order. The defendant is accused of participating in a

 large-scale drug trafficking organization and is specifically charged with trafficking a

 substantial quantity of highly pure crystal methamphetamine. If convicted, he faces a statutory

 mandatory term of not less than 10 years and up to life imprisonment. Accordingly, the nature

 of circumstances of the offenses charged weigh strongly in favor of pretrial detention.

        The next factor concerns the weight of the evidence balanced against the “factors to be

 considered in determining whether there are conditions which will assure the appearance of

 the accused and safety of the community.” Stone, 608 F.3d at 948 (quoting United States v.

 Hazime, 762 F.2d 34, 37 (6th Cir. 1985)). While the defendant is presumed innocent of the

 charged offenses, the testimony of Special Agent Moore provides substantial evidence of

 Defendant Corrales’ dangerousness and risk of flight.

        According to Moore, Corrales has participated in significant drug trafficking activity

 within the Eastern District of Kentucky. Specifically, Moore testified that Corrales was

 repackaging controlled substances (likely involving fentanyl or a fentanyl analog) at Molina’s

 residence in January 2020. A cooperating defendant identified Corrales as being present at
                                              -9-
Case: 5:20-cr-00128-DCR-MAS Doc #: 58 Filed: 01/21/21 Page: 10 of 12 - Page ID#: 302




  various controlled substance transactions during a six-month period in 2020. Moore further

  testified that Corrales was captured on surveillance video delivering a large quantity of highly

  pure of methamphetamine on October 30, 2020. Finally, Moore indicated that a phone

  possessed by Corrales was used to negotiate the transaction.

         Moore’s testimony also establishes that Corrales is quite mobile. Contrary to what

  Corrales told the arresting officers, flight records reveal that he flew from Miami to Lexington

  on multiple occasions in 2020. And cell phone pings indicate that he travels to various

  locations throughout the United States. While recognizing that the defendant is presumed

  innocent of the offenses charged, the weight of the evidence is substantial and favors pretrial

  detention.

         The defendant’s history and characteristics also weigh in favor of detention. Corrales

  is 26 years-old and is a lifelong resident of Miami, Florida. He has been in a relationship with

  Chao for less than two years. He and his former partner share custody of his three-year-old

  daughter. All of his family reside in the Miami area.

         And despite being in “excellent physical health,” Corrales has not been employed for

  the past year due to reported unspecified hand and knee injuries sustained in a motorcycle

  accident. He left high school after completing his freshmen year, but later obtained his

  Graduate Equivalency Diploma. He obtained certification to become a barber, but it does not

  appear that he has worked in that field. Corrales does not have a stable employment history

  and has no apparent means of funding his transportation for court appearances or any other

  expenses associated with supervision. To the extent Chao contends she will meet Corrales’

  financial needs, her ability to do so has not been verified.



                                                - 10 -
Case: 5:20-cr-00128-DCR-MAS Doc #: 58 Filed: 01/21/21 Page: 11 of 12 - Page ID#: 303




         Notably, Corrales has no ties to the Eastern District of Kentucky outside of the criminal

  conduct alleged. See United States v. Rivera, 90 F. Supp. 2d 1338, 1343 (S.D. Fla. 2000)

  (noting that court should consider a defendant’s ties to the community in which he faces

  prosecution). While Corrales contends that he has never failed to appear for Court, it appears

  that the prosecutor abandoned the charges in each of his previous criminal cases. Here, Special

  Agent Moore characterized the defendant’s conduct as part of a “top tier” drug trafficking

  organization. While detention may not be based solely on the defendant’s association with

  others, the Court need not ignore the reality that such organizations are likely to have at their

  disposal the means to assist members in avoiding prosecution.

         Finally, the Court considers the nature and seriousness of the danger to any person or

  the community that would be posed by the defendant’s release. “Drug trafficking is a serious

  offense that, in itself, poses a danger to the community.” Stone, 608 F.3d at 947 n.6 (citing

  United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989) (“[t]he risk of continued narcotic

  trafficking on bail constitutes a risk to the community”). Regardless of whether Lexington or

  Miami is considered the relevant community, the government has shown that the defendant

  presents a substantial risk to others. While Corrales has not been convicted of drug trafficking

  in Florida, his numerous arrests for drug possession and lack of employment indicate that he

  is likely to engage in criminal activity in that community. Further, the defendant’s record is

  not devoid of violent conduct. Although the prosecutor eventually abandoned the charge,

  Corrales was arrested for and charged with strongarm robbery in 2015. Accordingly, this

  factor weighs in favor of detention.




                                               - 11 -
Case: 5:20-cr-00128-DCR-MAS Doc #: 58 Filed: 01/21/21 Page: 12 of 12 - Page ID#: 304




                                         IV. Conclusion

         The defendant has not overcome the presumption of detention, but even if he had done

  so, evaluation of the factors in § 3142(g) compel detention pending trial. The United States

  has established by a preponderance of the evidence that the defendant presents a flight risk

  and, by clear and convincing evidence, that he presents a risk a danger to the community if

  released. In other words, there is no condition or set of conditions that will reasonably assure

  his future appearance in this Court or provide adequate protection for the community if he is

  released pending trial.

         Accordingly, it is hereby

         ORDERED that Defendant Corrales’ motion to revoke the detention order [Record

  No. 41] is DENIED.

         Dated: January 21, 2021.




                                               - 12 -
